Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 29, 2012, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment as a truck driver without good cause (see Matter of Campisi [Commissioner of Labor], 101 AD3d 1219, 1219 [2012]).* Claimant testified that he resigned in order to avoid any reduction of his Social Security benefits, and this does not constitute good cause for leaving employment (see Matter of Rizzicone [Commissioner of Labor], 32 AD3d 1056, 1057 [2006]; Matter of Balla [Sweeney], 227 AD2d 787, 787 [1996]). Accordingly, we find no basis to disturb the Board’s decision.
Peters, EJ., Rose, Garry and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.

 The separate initial determination by the Commissioner of Labor finding claimant ineligible to receive unemployment insurance benefits on the alternative basis that he was unavailable for employment was ultimately overturned by the Administrative Law Judge and is not at issue in this appeal.